Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 1 of 24 Page ID #:1



   Rhonda R. Trotter (SBN 169241)
    Rhonda.Trotter@arnoldporter.com
   Cassandra E. Havens (SBN 317241)
    Cassandra.Havens@arnoldporter.com
   Arnold & Porter Kaye Scholer LLP
   777 South Figueroa Street, 44th Floor
   Los Angeles, CA 90017-5844
   Telephone: (213) 243-4000
   Facsimile: (213) 243-4199
   Christopher J. Renk (pro hac vice to be filed)
    Chris.Renk@arnoldporter.com
   Michael J. Harris (pro hac vice to be filed)
    Michael.Harris@arnoldporter.com
   Arnold & Porter Kaye Scholer LLP
   70 West Madison Street, Suite 4200
   Chicago, IL 60602-4231
   Telephone: (312) 583-2300
   Facsimile: (312) 583-2360

   Attorneys for Plaintiff Nike, Inc.
   [Additional Counsel Listed on Signature Page]

                                    UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                           Case No. 2:20-cv-09431
                                                                           COMPLAINT FOR:

   NIKE, INC.,                                                             (1) Trademark Infringement in
                                                                               Violation of 15 U.S.C. § 1114
                                Plaintiff,                                 (2) False Designation of Origin /
                                                                               Unfair Competition in Violation
            v.                                                                 of 15 U.S.C. § 1125(a)
                                                                           (3) Trademark Dilution in Violation
   WARREN LOTAS                                                                of 15 U.S.C. § 1125(c)
            and                                                            (4) Unfair Competition in Violation
                                                                               of Cal. Bus. & Prof. Code §§
   WARREN LOTAS, LLC,                                                          17200, et seq .
                                                                           (5) Common Law Trademark
                                Defendants.                                    Infringement and Unfair
                                                                               Competition
                                                                           JURY TRIAL REQUESTED
                                                                 -1-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 2 of 24 Page ID #:2



            Plaintiff Nike, Inc. (“Nike”) for its Complaint against Defendants Warren Lotas
   and Warren Lotas, LLC (collectively, “WL”) alleges as follows:
                                          PRELIMINARY STATEMENT
            1.        The Nike Dunk sneaker, launched over 30 years ago, is now recognized as
   one of the most iconic and influential sneakers of all time.
            2.        Today, Nike Dunk sneakers—especially limited-edition collaborations—
   are coveted by sneakerheads throughout the world. For example, the 2005 limited-
   edition Nike SB Dunk Low NYC Pigeon pictured below currently sells for tens-of-
   thousands of dollars in the secondary sneaker market.




            3.        This prized Dunk embodies the DNA of sneaker culture—it is original,
   authentic, and creative. Nike embraces those qualities. As such, Nike protects its iconic
   sneaker designs, and its intellectual property in those designs, by rooting-out bad actors
   that undermine the DNA of sneaker culture by promoting and selling fakes.
            4.        Warren Lotas is one those bad actors. He is currently promoting and selling
   fakes of coveted Nike Dunks. The table below shows examples of his fakes next to
   genuine Nike Dunks.




                                                                 -2-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 3 of 24 Page ID #:3




                 Genuine Nike Dunks                                              Warren Lotas Fakes




         Nike SB Dunk Low NYC Pigeon

                                                                       Warren Lotas X Staple Pigeon OG




            Stussy X Nike SB Dunk Low                                    Warren Lotas Freddy Broccolini
                     “Cherry”                                                      Chanclas




             Nike SB Dunk Low Classic                                        Warren Lotas Toxic Green
              Green/Black/White/Red

            5.        Warren Lotas only recently announced these sneakers, but there is already
   confusion in the marketplace regarding whether they are legitimate customizations or
   illegal fakes. Warren Lotas intentionally created the confusion, and he is attempting to
   capitalize on it, by, among other things, using Nike’s registered DUNK word mark,
   using Nike’s registered Dunk trade dress, and using a mark that is confusingly similar
   to Nike’s famous Swoosh design to promote and sell his fakes.
            6.        Nike files this lawsuit to protect its intellectual property and to clear the
   confusion in the marketplace by setting the record straight—not a single component of
                                                                 -3-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 4 of 24 Page ID #:4



   Warren Lotas’s fake sneakers comes from an original Nike Dunk. Warren Lotas’s
   “Dunk” sneakers are not legitimate customizations, they are illegal fakes.
                                                        THE PARTIES
            7.        Nike is a corporation organized under the laws of the State of Oregon with
   a principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.
            8.        On information and belief, Warren Lotas is an individual residing in Los
   Angeles, California.
            9.        Warren Lotas, LLC is a limited liability company organized under the laws
   of the State of California with a principal place of business at 1700 South Santa Fe
   Avenue, Suite 320, Los Angeles, California 90021.
            10.       On information and belief, Warren Lotas is a founding member and the
   CEO of Warren Lotas, LLC.
                                           JURISDICTION AND VENUE
            11.       This action arises under the trademark and anti-dilution laws of the United
   States, 15 U.S.C. § 1051, et seq., and under statutory and common law of unfair
   competition. This Court has subject matter jurisdiction at least under 15 U.S.C. § 1121
   and 28 U.S.C. §§ 1331 and 1338 because this action arises under federal trademark law.
   This Court has supplemental jurisdiction over the remaining claims pursuant to 28
   U.S.C. § 1367.
            12.       On information and belief, this Court may exercise personal jurisdiction
   over WL because WL resides in this District, WL’s principal place of business is located
   within this District, WL does business in this District, and WL has committed acts of
   infringement at issue in this Complaint in this District.
            13.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because WL
   resides in this District, WL’s principal place of business is in this District, WL does
   business in this District, WL is subject to personal jurisdiction in this District, and WL
   has committed acts of infringement at issue in this Complaint in this District.
                                                                 -4-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 5 of 24 Page ID #:5



                                             FACTUAL BACKGROUND
   A. Nike
            14.       Nike’s principal business activity is the design, development and
   worldwide marketing and selling of athletic footwear, apparel, equipment, accessories
   and services.
            15.       Nike is the largest seller of athletic footwear and apparel in the world.
            16.       Nike sells its products directly to consumers through Nike-owned retail
   stores and digital platforms, and to retail accounts and a mix of independent distributors,
   licensees and sales representatives in virtually all countries around the world.
            17.       Nike uses trademarks on nearly all of its products.
            18.       Having distinctive trademarks that are readily identifiable is an important
   factor in creating a market for Nike’s products, in identifying Nike and its brands, and
   in distinguishing Nike’s products from the products of others.
            19.       As a result of continuous and long-standing promotion, substantial sales,
   and consumer recognition, Nike has developed powerful trademarks rights.
   B. NIKE’S SWOOSH DESIGN MARK
            20.       One of Nike’s most iconic assets is the Swoosh design                                               .
            21.       The U.S. Court of Appeals for the Ninth Circuit has referenced the Swoosh
   design as an example of a “famous trademark [that has] assumed an exalted
   status...Consumers sometimes buy products bearing marks such as the Nike
   Swoosh…for the appeal of the mark itself, without regard to whether it signifies the
   origin or sponsorship of the product.” Au-Tomotive Gold, Inc. v. Volkswagen of Am.,
   Inc., 457 F.3d 1062, 1067 (9th Cir. 2006).
            22.       Nike has continuously promoted and sold products bearing the Swoosh
   design since 1971, including in connection with dozens of iconic products.
            23.       Nike has used, and continues to use, the Swoosh design on almost all of its
   products, and in connection with its retail sales of those products.
                                                                 -5-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 6 of 24 Page ID #:6



            24.       Nike has also promoted and sold products bearing the Swoosh design in
   various orientations and placements.
            25.       Nike has sold billions of products bearing the Swoosh design in the United
   States, accounting for hundreds of billions of dollars in revenue.
            26.       Nike has spent tens of billions of dollars promoting Swoosh design
   branded products in the United States.
            27.       Nike advertises and promotes products bearing the Swoosh design through
   a wide variety of traditional and non-traditional means, including print advertising,
   event sponsorship, and athlete and team endorsements, to name a few.
            28.       Nike also provides the official uniforms of the National Football League,
   the National Basketball League (“NBA”), and Major League Baseball, all of which
   prominently bear the Swoosh design.
            29.       As a result of Nike’s promotional and sales efforts over the past nearly fifty
   years, the Swoosh design is one of the most famous, recognizable, and valuable
   trademarks in the world.
            30.       The Swoosh design has received unsolicited publicity and praise among
   consumers and in the media.
            31.       The Swoosh design has received judicial and administrative recognition as
   a famous, recognizable, and valuable trademark.
            32.       Nike has registered the Swoosh design on the Principal Register of the U.S.
   Patent and Trademark Office in connection with a wide array of goods and services.
   Relevant to this action, Nike owns all right, title, and interest in the U.S. Trademark
   Registrations identified below.
        Reg. No.            Trademark                Reg. Date       Goods                          Compl. Ex.
                                                     Jan. 22,   Athletic shoes
        977,190                                                 with or without                             1
                                                       1974
                                                                spikes
                                                                Athletic and
      1,284,385                                    Jul. 3, 1984 casual clothing                             2
                                                                 -6-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 7 of 24 Page ID #:7




        Reg. No.            Trademark                Reg. Date                  Goods               Compl. Ex.


                                                       Mar. 5,
        1,323,342                                                       Footwear                            3
                                                        1985


                                                       Mar. 5,
        1,323,343                                                       Footwear                            4
                                                        1985

                                                       Jul. 30,         Full line of
        1,990,180                                                                                           5
                                                        1996            sports clothing

            33.       Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
   977,190, 1,284,385, 1,323,342, 1,323,343, and 1,990,180 are incontestable and
   constitute conclusive evidence of the validity of the Swoosh design mark, Nike’s
   ownership of the Swoosh design mark, and Nike’s exclusive right to use the Swoosh
   design mark.
   C.       NIKE’S DUNK WORD MARK AND DUNK TRADE DRESS
            34.       The Nike Dunk sneaker began as a basketball sneaker in the 1980s.
            35.       Nike introduced the Dunk sneaker in 1986 in connection with its College
   Colors Program. College basketball players had typically worn single color shoes (e.g.,
   white or black). But Nike’s College Colors Program offered schools the opportunity to
   have shoes that mirrored their school colors. Nike’s original “Be True to Your School”
   advertisement for its College Colors Program is reproduced below.




                                                                 -7-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 8 of 24 Page ID #:8




            36.       Nike’s College Colors Program became wildly popular. At that time in the
   1980s, college basketball was reaching new heights among a wide age range of athletes
   and fans. From east to west, rivalries were strong and network TV brought college
   hoops, and Nike’s Dunk sneakers, to the masses.
            37.       The Dunk’s adoption and popularity eventually spread beyond basketball
   culture as the skateboard community organically adopted the Dunk making it a skate
   icon by the 2000s. From there, the Dunk crossed over sports and fashion, and today it
   is recognized as one of the most iconic and influential sneakers of all time.
            38.       Nike drove the iconic status the Dunk enjoys today, in part, through
   limited-edition collaborations with designers, artists, and other creatives. For example,
   in 2005, Nike collaborated with Jeff Staple, Founder and Creative Director of Staple
   Design and Reed Space, to create the limited-edition Nike SB Dunk Low NYC Pigeon.


                                                                 -8-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 9 of 24 Page ID #:9



            39.       Nike released 150 pairs of the Nike SB Dunk Low NYC Pigeon at the Reed
   Space’s New York storefront. A large crowd camped-out hoping to get a pair, the New
   York City Police were called, and the release made the cover of the New York Post.
   The event paved the way for today’s sneaker culture that includes resellers, post-sale
   customizations, and dedicated secondary markets. In fact, the Nike SB Dunk Low NYC
   Pigeon has been referred to as the “sneaker that started it all,” ultimately declaring the
   birth of sneaker culture.
            40.       Since the launch of the Dunks in 1986, Nike has continuously and
   substantially exclusively used the DUNK word mark and promoted and sold sneakers
   bearing the Dunk trade dress.
            41.       Nike has sold many tens of millions of Dunks in the United States,
   accounting for hundreds of millions of dollars in revenue.
            42.       Nike has also registered the DUNK word mark and the Dunk trade dress
   on the Principal Register of the U.S. Patent and Trademark Office. Nike owns all right,
   title, and interest in the U.S. Trademark Registrations identified below.
       Reg. No.               Trademark                  Reg. Date                 Goods            Compl. Ex.
      3,780,236                DUNK                     Apr. 27, 2010            Footwear              6


      3,711,305                                        Nov. 17, 2009 Footwear                               7



      3,721,064                                          Dec. 8, 2009            Footwear                   8


            43.       Pursuant to 15 U.S.C. § 1065, Nike’s U.S. Trademark Registration Nos.
   3,780,236, 3,711,305, and 3,721,054 are incontestable and constitute conclusive
   evidence of the validity of the DUNK word mark and the Dunk trade dress, Nike’s
   ownership of the DUNK word mark and the Dunk trade dress, and Nike’s exclusive
   right to use the DUNK word mark and the Dunk trade dress.
                                                                 -9-

   Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                           Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 10 of 24 Page ID #:10



    D.       NIKE MAINTAINS STRICT CONTROL OVER ITS TRADEMARKS AND NIKE’S
             RELATED BUSINESS REPUTATION AND GOODWILL

             44.       Nike’s Swoosh design mark, DUNK word mark, and Dunk trade dress are
    collectively referred to in this Complaint as the “Asserted Marks.”
             45.       Nike maintains strict quality control standards for its products bearing the
    Asserted Marks. Genuine Nike products bearing the Asserted Marks are inspected and
    approved by Nike prior to distribution and sale.
             46.       Nike also maintains strict control over the use of the Asserted Marks in
    connection with its products so that Nike can maintain control over its related business
    reputation and goodwill. Nike, for example, carefully determines how many products
    bearing the Asserted Marks are released, where the products are released, when the
    products are released, and how the products are released.
    E. WL’s Unlawful Activity
             47.       WL has attempted to capitalize on the strength and fame of Nike and its
    Asserted Marks by making, promoting, advertising, marketing, and selling in the United
    States footwear and apparel bearing the Asserted Marks and/or confusingly similar
    marks (the “Infringing Products”).
             48.       WL’s Infringing Products include at least products WL refers to as the
    Warren Lotas X Staple Pigeon OG, the Warren Lotas Freddy Broccolini Chanclas, the
    Warren Lotas Toxic Green, the Warren Lotas Jason Voorhees Dunk Low, and any other
    footwear or apparel products that bear the Asserted Marks and/or confusingly similar
    marks. Examples of Infringing Products are pictured below next to the Asserted Marks
    and genuine Nike products bearing the Asserted Marks.




                                                                 - 10 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 11 of 24 Page ID #:11




               Asserted Marks                          Genuine Dunks                         Infringing Products




             49.       WL also promotes and sells Infringing Products using the DUNK word
    mark, including by calling the fakes DUNKS in promotional videos and using the
    DUNK word mark on product packaging for Infringing Products.
             50.       On information and belief, WL promotes and sells Infringing Products on
    its website at <http://warrenlotas.com> and on a variety of social media accounts,
    including Facebook, Instagram, and Twitter.



                                                                 - 11 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 12 of 24 Page ID #:12



             51.       On about September 27, 2020, WL announced the Warren Lotas x Staple
    Pigeon Infringing Product on its Instagram account. As shown below, WL took pre-
    orders for 15 minutes and indicated it will fulfill orders in 3-4 months. WL stated: “[w]e
    want this shoe to be accessible to EVERYONE. EVERYONE THAT WANTS A PAIR
    WILL GET A PAIR.”




             52.       WL also recently announced that the Warren Lotas Freddy Broccolini
    Chanclas Infringing Product will not ship until December 2020:




             53.       WL’s Infringing Products are not genuine Nike products. Nike did not
    manufacture or inspect the Infringing Products or any component of the Infringing
    Products, and it did not authorize WL to make, promote, advertise, market, or sell the
    Infringing Products.
             54.       WL’s Infringing Products travel in the identical channels of trades and are
                                                                 - 12 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 13 of 24 Page ID #:13



    sold to identical consumers as Nike’s genuine products.
             55.       WL has taken systematic steps in an attempt to falsely associate its
    Infringing Products with Nike. WL has attempted to capitalize on Nike’s valuable
    reputation and customer goodwill by using the Asserted Marks and/or confusingly
    similar marks in a manner that is likely to cause consumers and potential customers to
    believe that WL’s Infringing Products are associated with Nike, when they are not.
             56.       There is already confusion in the marketplace regarding whether WL’s
    Infringing Products are legitimate customizations or illegal fakes, as evidenced by at
    least the example consumer commentary below.




             57.       Unless stopped, WL’s Infringing Products and WL’s use of the Asserted
    Marks will continue to cause confusion in the marketplace, including but not limited to
    initial interest confusion, post-sale confusion, and confusion in the secondary sneakers
    markets.
             58.       On information and belief, WL’s actions alleged herein are intended to
                                                                 - 13 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 14 of 24 Page ID #:14



    cause confusion, mistake, or deception as to the source of WL’s Infringing Products.
             59.       On information and belief, WL’s actions alleged herein are intended to
    cause consumers and potential customers to believe that WL’s business and products
    are associated with Nike, when they are not.
             60.       By virtue of the acts complained of herein, WL has created a likelihood of
    injury to Nike’s business reputation and goodwill, caused a likelihood of consumer
    confusion, mistake, and deception as to the source of origin or relationship of Nike’s
    products and WL’s Infringing Products, and has otherwise competed unfairly by
    unlawfully trading on and using the Asserted Marks without Nike’s permission.
             61.       On information and belief, WL’s acts complained of herein are willful and
    deliberate.
             62.       WL’s acts complained of herein have caused damage to Nike in an amount
    to be determined at trial, and such damages will continue to increase unless WL is
    preliminarily and permanently enjoined from its wrongful acts.
             63.       WL’s acts complained of herein have caused Nike to suffer irreparable
    injury to its business. Nike will suffer substantial loss of goodwill and reputation unless
    and until WL is preliminarily and permanently enjoined from the wrongful acts
    complained of herein.
                                COUNT I: TRADEMARK INFRINGEMENT
                                       IN VIOLATION OF 15 U.S.C. § 1114
             64.       Nike repeats and alleges each and every allegation of paragraphs 1 through
    63, above, as though fully set forth herein.
             65.       WL has knowingly used and continues to use in commerce, without Nike’s
    permission or authorization, the Asserted Marks and/or confusingly similar marks, in
    connection with products WL manufactures, advertises, promotes, and sells in the
    United States, including the Infringing Products. WL has used the Asserted Marks with
    the knowledge of, and the intent to call to mind and create a likelihood of confusion
                                                                 - 14 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 15 of 24 Page ID #:15



    with regard to and/or trade off the Asserted Marks.
             66.       WL’s use of the Asserted Marks (a) constitutes infringement of the
    Asserted Marks; (b) is likely to confuse, mislead, or deceive customers, purchasers, and
    members of the general public as to the origin, source, sponsorship, or affiliation of WL
    or WL’s Infringing Products with Nike or Nike’s products; and (c) is likely to cause
    such people to believe in error that WL’s Infringing Products have been authorized,
    sponsored, approved, endorsed, or licensed by Nike or that WL is in some way affiliated
    with Nike.
             67.       Nike has no control over the nature and quality of the Infringing Products
    WL offers, and Nike’s reputation and goodwill will be damaged – and the value of the
    Asserted Marks jeopardized – by WL’s continued use of the Asserted Marks and/or
    confusingly similar marks. Because of the likelihood of confusion between WL’s
    Infringing Products and the Asserted Marks, any defects, objections, or faults found
    with WL’s Infringing Products will negatively reflect upon and injure the reputation
    that Nike has established for the products it offers in connection with the Asserted
    Marks. As such, WL is liable to Nike for infringement of its registered marks under 15
    U.S.C. §1114.
             68.       As a direct and proximate result of WL’s wrongful acts, Nike has suffered,
    continues to suffer, and/or is likely to suffer damage to its trademarks, business
    reputation, and goodwill that money cannot compensate. Unless enjoined, WL will
    continue to use the Asserted Marks and/or confusingly similar marks, and will cause
    irreparable damage to Nike for which Nike has no adequate remedy at law. Thus, Nike
    is entitled to an injunction restraining WL and, as applicable, its officers, members,
    agents, servants, and employees, and all persons acting in concert with them, from
    engaging in further acts of infringement.
             69.       Nike is further entitled to recover from WL the actual damages Nike has
    sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
                                                                 - 15 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 16 of 24 Page ID #:16



             70.       On information and belief, WL’s use of the Asserted Marks and/or
    confusingly similar marks has been intentional and willful. WL’s bad faith is evidence
    at least by the similarity of WL’s Infringing Products to the Asserted Marks. Because
    of the willful nature of WL’s wrongful acts, Nike is entitled to an award of treble
    damages and increased profits under 15 U.S.C. § 1117.
             71.       Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
    suit and its attorneys’ fees because this is an exceptional case.
                            COUNT II: FALSE DESIGNATION OF ORIGIN /
               UNFAIR COMPETITION IN VIOLATION OF 15 U.S.C § 1125(A)
             72.       Nike repeats and alleges each and every allegation of paragraphs 1 through
    71, above, as though fully set forth herein.
             73.       The Asserted Marks are federally registered and entitled to protection
    under federal and common law. Nike has extensively and continuously promoted and
    used the Asserted Marks for many decades in the United States and worldwide. Through
    that extensive and continuous use, the Asserted Marks have become famous and well-
    known indicators of the origin and quality of Nike products.
             74.       WL’s unauthorized use of the Asserted Marks and/or confusingly similar
    marks constitutes a false designation of origin that is likely to cause consumer
    confusion, mistake, or deception as to the origin, sponsorship, or approval of WL and/or
    WL’s Infringing Products by creating the false and misleading impression that WL’s
    Infringing Products are manufactured by, authorized by, or otherwise associated with
    Nike.
             75.       As a direct and proximate result of WL’s wrongful acts, Nike has suffered,
    continues to suffer, and/or is likely to suffer damage to its trademarks, business
    reputation, and goodwill that money cannot compensate. Unless enjoined, WL will
    continue to use the Asserted Marks and/or confusingly similar marks and will cause
    irreparable damage to Nike for which Nike has no adequate remedy at law. Thus, Nike
                                                                 - 16 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 17 of 24 Page ID #:17



    is entitled to an injunction precluding WL and, as applicable, its officers, members,
    agents, servants, and employees, and all persons acting in concert with them, from using
    the Asserted Marks and/or confusingly similar marks in connection with WL and the
    promotion, marketing, offer to sell, or sale of any WL’s products.
             76.       Nike is further entitled to recover from WL the actual damages Nike has
    sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
             77.       On information and belief, WL’s use of the Asserted Marks and/or
    confusingly similar marks has been intentional and willful. WL’s bad faith is evidence
    at least by the similarity of WL’s Infringing Products to the Asserted Marks. Because
    of the willful nature of WL’s wrongful acts, Nike is entitled to an award of treble
    damages and increased profits under 15 U.S.C. § 1117.
             78.       Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
    suit and its attorneys’ fees because this is an exceptional case.
                                    COUNT III: TRADEMARK DILUTION
                                    IN VIOLATION OF 15 U.S.C. § 1125(C)
             79.       Nike repeats and alleges each and every allegation of paragraphs 1 through
    78, above, as though fully set forth herein.
             80.       The Swoosh design mark has become famous throughout the United States
    as a result of the duration, extent, and geographical reach of advertising and publicity,
    the amount, volume, and geographical extent of Nike’s sales and trading areas, their
    channels of trade, their degree of recognition, and registration of the marks.
             81.       The Swoosh design mark became famous before WL used the mark.
             82.       Because Nike’s products bearing the Swoosh design mark have gained a
    reputation synonymous with fashion, quality, styling, and authenticity, the Swoosh
    design mark has gained substantial renown. WL has used and continues to use in
    commerce the Swoosh design mark or confusingly similar marks in connection with the
    advertisement, promotion, and sale of WL’s Infringing Products.
                                                                 - 17 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 18 of 24 Page ID #:18



             83.       WL’s use of the Swoosh design mark and/or confusingly similar marks has
    caused, continues to cause, and/or is likely to cause irreparable injury to and dilution of
    the distinctive quality of the Swoosh design mark in violation of Nike’s rights under 15
    U.S.C. § 1125(c). WL’s wrongful use of the Swoosh design mark is likely to cause
    dilution by blurring and the whittling away of the distinctiveness and fame of the
    Swoosh design mark.
             84.       As a direct and proximate result of WL’s wrongful acts, Nike has suffered,
    continues to suffer, and/or is likely to suffer damage to its trademarks, business
    reputation, and goodwill that money cannot compensate. Unless restrained, WL will
    continue to use the Swoosh design mark and/or confusingly similar marks, and will
    cause irreparable damage to Nike for which Nike has no adequate remedy at law. Thus,
    Nike is entitled to an injunction restraining WL and, as applicable, its officers, members,
    agents, servants, and employees, and all persons acting in concert with them, from
    engaging in further acts of dilution.
             85.       Nike is further entitled to recover from WL the actual damages Nike has
    sustained, is sustaining, and/or is likely to sustain as a result of WL’s wrongful acts.
             86.       On information and belief, WL’s use of the Swoosh design mark and/or
    confusingly similar marks has been intentional and willful. WL’s bad faith is evidence
    at least by the similarity of WL’s Infringing Products to the Swoosh design mark.
    Because of the willful nature of WL’s wrongful acts, Nike is entitled to an award of
    treble damages and increased profits under 15 U.S.C. § 1117.
             87.       Pursuant to 15 U.S.C. § 1117, Nike is also entitled to recover its costs of
    suit and its attorneys’ fees because this is an exceptional case.
                                     COUNT IV: UNFAIR COMPETITION
                       UNDER CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
             88.       Nike repeats and alleges each and every allegation of paragraphs 1 through
    87, above, as though fully set forth herein.
                                                                 - 18 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 19 of 24 Page ID #:19



             89.       By reason of the foregoing, WL has been, and is, engaged in unlawful,
    unfair and/or fraudulent business practices in violation of §§ 17200, et seq., of the
    California Bus. & Prof. Code.
             90.       As a direct and proximate result of WL’s unauthorized use of the Asserted
    Marks and/or confusingly similar marks Nike has suffered, continues to suffer, and/or
    is likely to suffer damage to its trademarks, business reputation, and goodwill that
    money cannot compensate. Unless enjoined, WL will continue to use the Asserted
    Marks and/or confusingly similar marks and will cause irreparable damage to Nike for
    which Nike has no adequate remedy at law. Thus, Nike is entitled to: (a) an injunction
    restraining WL and, as applicable, its officers, members, agents, servants, and
    employees, and all persons acting in concert with them, from using the Asserted Marks
    and/or confusingly similar marks in connection with WL and the promotion, marketing,
    offer to sell, or sale of any of WL’s products; and (b) restitution of WL’s profits earned
    from their unauthorized use of the Asserted Marks and/or any confusingly similar marks
    in which profits Nike has a vested interest.
                 COUNT V: COMMON LAW TRADEMARK INFRINGEMENT
                                           AND UNFAIR COMPETITION
             91.       Nike repeats and alleges each and every allegation of paragraphs 1 through
    90, above, as though fully set forth herein.
             92.       Nike was the first to use the Asserted Marks. As a result of Nike’s
    continuous promotion and sales of products bearing the Asserted Marks for many
    decades, the Asserted Marks have become widely known, and Nike has been identified
    in the public mind as the manufacturer of the products to which the Asserted Marks are
    applied.
             93.       As a result of the experience, care, and service of Nike in producing the
    products to which the Asserted Marks are applied, these products have become widely
    known and have acquired a worldwide reputation for fashion, quality, styling, and
                                                                 - 19 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 20 of 24 Page ID #:20



    authenticity. Moreover, the Asserted Marks have come to symbolize Nike’s reputation
    for quality and excellence.
             94.       WL, with knowledge and intentional disregard of Nike’s rights, continues
    to advertise, promote, and sell products using the Asserted Marks and/or confusingly
    similar marks. WL’s acts have caused, continue to cause, and/or are likely to cause
    confusion as to the source and/or sponsorship of Nike’s products.
             95.       WL’s acts alleged herein and specifically, without limitation, WL’s use,
    manufacture, promotion, offers to sell, and/or selling in the United States numerous
    products that are confusingly similar to products bearing the Asserted Marks, infringe
    Nike’s exclusive trademark rights in violation of the common law.
             96.       As a direct and proximate result of WL’s wrongful acts alleged above,
    Nike has suffered, continues to suffer, and/or is likely to suffer damage to its
    trademarks, business reputation, and goodwill that money cannot compensate. Unless
    restrained, WL will continue to use the Asserted Marks and/or confusingly similar
    marks, and will cause irreparable damage to Nike for which Nike has no adequate
    remedy at law. Thus, Nike is entitled to an injunction restraining WL and, as applicable,
    its officers, members, agents, servants, and employees, and all persons acting in concert
    with them, from using the Asserted Marks and/or any confusingly similar marks in
    connection with WL and the promotion, marketing, offer to sell, or sale of any WL’s
    products.
             97.       On information and belief, WL’s use of the Asserted Marks and/or
    confusingly similar marks has been intentional and willful. WL’s bad faith is evidenced
    at least by the similarity of WL’s Infringing Products to the Asserted Marks.
                                                       JURY DEMAND
             98.       Pursuant to Federal Rule of Civil Procedure 38(b), Nike hereby demands
    a trial by jury of all issues so triable.


                                                                 - 20 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 21 of 24 Page ID #:21



                                                 PRAYER FOR RELIEF
             WHEREFORE, Nike respectfully prays for:
             1.        A judgment and order that WL has willfully (A) infringed the Asserted
    Marks in violation of 15 U.S.C. §1114, (B) used false designations of origin in violation
    of 15 U.S.C § 1125(a), (C) diluted at least the Swoosh design mark in violation of 15
    U.S.C. § 1125(c), (D) engaged in unlawful, unfair or fraudulent business practices in
    violation of §§ 17200, et seq., of the California Bus. & Prof. Code; and (E) violated
    Nike’s common law rights in the Asserted Marks.
             2.        A judgment and order enjoining WL and its affiliates, officers, agents,
    employees, attorneys, and all other persons acting in concert with WL, during the
    pendency of this action and permanently thereafter from:
                       a.        Manufacturing, transporting, promoting, importing, advertising,
                                 publicizing, distributing, offering for sale, or selling any products
                                 (including but not limited to the Infringing Products) under the
                                 Asserted Marks or any other marks, names, symbols, or logos which
                                 are likely to cause confusion or to cause mistake or to deceive
                                 persons into the erroneous belief that any products that WL caused
                                 to enter the stream of commerce or any of WL’s commercial
                                 activities are sponsored or licensed by Nike, are authorized by Nike,
                                 or are connected or affiliated in some way with Nike or the Asserted
                                 Marks;
                       b.        Manufacturing, transporting, promoting, importing, advertising,
                                 publicizing, distributing, offering for sale, or selling any products
                                 (including but not limited to the Infringing Products) under the
                                 Asserted Marks and/or confusingly similar marks;
                       c.        Implying Nike’s approval, endorsement, or sponsorship of, or
                                 affiliation or connection with, WL’s products, services, or
                                                                 - 21 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 22 of 24 Page ID #:22



                                 commercial activities, passing off WL’s business as that of Nike, or
                                 engaging in any act or series of acts which, either alone or in
                                 combination, constitutes unfair methods of competition with Nike
                                 and from otherwise interfering with or injuring the Asserted Marks
                                 or the goodwill associated therewith;
                       d.        Engaging in any act which is likely to dilute the distinctive quality
                                 of the Swoosh design mark and/or injures Nike’s business
                                 reputation;
                       e.        Representing or implying that WL is in any way sponsored by,
                                 affiliated with, or licensed by Nike; or
                       f.        Knowingly assisting, inducing, aiding, or abetting any other person
                                 or business entity in engaging in or performing any of the activities
                                 referred to in paragraphs 2(a) to (e) above.
             3.        An order that Nike is the exclusive owner of the Asserted Marks and that
    such marks are valid and protectable;
             4.        An order that WL be required to deliver to Nike for destruction any and all
    shoes, apparel, digital files, packaging, printed graphics, promotional materials,
    business cards, signs, labels, advertisements, flyers, circulars, and any other items in
    any of their possession, custody, or control bearing the Asserted Marks and/or
    confusingly similar marks;
             5.        An order granting an award of damages suffered by Nike according to
    proof at the time of trial;
             6.        An order that WL account to Nike for any and all profits earned as a result
    of WL’s acts in violation of Nike’s rights,
             7.        An award of three times the amount of compensatory damages and
    increased profits pursuant to 15 U.S.C. § 1117;


                                                                 - 22 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 23 of 24 Page ID #:23



             8.        An order granting restitution of WL’s profits earned from its unauthorized
    use of the Asserted Marks and/or confusingly similar marks in which profits Nike has
    a vested interest, pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;
             9.        An order granting an award of punitive damages for the willful and wanton
    nature of WL’s aforesaid acts under the common law;
             10.       An order granting pre-judgment interest on any recovery by Nike;
             11.       An order granting an award of Nike’s costs, expenses, and reasonable
    attorneys’ fees; and
             12.       Granting such other and further relief as is just and proper.




                                                                 - 23 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
Case 2:20-cv-09431-DDP-PVC Document 1 Filed 10/14/20 Page 24 of 24 Page ID #:24




    Dated: October 14, 2020                              ARNOLD & PORTER KAYE SCHOLER LLP

                                                         By: /s/ Rhonda R. Trotter
                                                             Rhonda R. Trotter (SBN 169241)
                                                              Rhonda.Trotter@arnoldporter.com
                                                             Cassandra E. Havens (SBN 317241)
                                                              Cassandra.Havens@arnoldporter.com
                                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                                             777 South Figueroa Street, 44th Floor
                                                             Los Angeles, California 90017-5844
                                                             Telephone: (213) 243-4000
                                                             Facsimile: (213) 243-4199
                                                             Christopher J. Renk (pro hac vice to be filed)
                                                              Chris.Renk@arnoldporter.com
                                                             Michael J. Harris (pro hac vice to be filed)
                                                              Michael.Harris@arnoldporter.com
                                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                                             70 West Madison Street, Suite 4200
                                                             Chicago, Illinois 60602-4231
                                                             Telephone: (312) 583-2300
                                                             Facsimile: (312) 583-2360
                                                             Edmond Ahadome* (SBN 317311)
                                                               Edmond.Ahadome@arnoldporter.com
                                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                                             601 Massachusetts Ave, NW
                                                             Washington, DC 20001-3743
                                                             Telephone: (202) 942-5000
                                                             Facsimile: (202) 942-5999
                                                             *Admitted in CA and MN only; practice
                                                             limited to matters before federal courts and
                                                             federal agencies
                                                             Neda Dadpey (pro hac vice to be filed)
                                                              Neda.Dadpey@arnoldporter.com
                                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                                             250 West 55th Street
                                                             New York, New York 10019-9710
                                                             Telephone: (212) 836-8000
                                                             Facsimile: (212) 836-8689
                                                             Attorneys for Plaintiff Nike, Inc.




                                                                 - 24 -

    Complaint for: (1) Trademark Infringement; (2) False Designation of Origin / Unfair Competition (3) Trademark Dilution; (4) Unfair
                            Competition; (5) Common Law Trademark Infringement and Unfair Competition
